DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Status of the Claims
Claims 1 – 20, 25, and 29 have been cancelled. Claims 21 – 24, 26 – 28, and 30 – 32 are as previously presented. Claim 33 is new. Therefore, claims 21 – 24, 26 – 28, and 30 – 33 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites, “wherein the preselected temperature range is a temperature range for optimal volatization and extraction conditions for one or more target compounds from a sample material.” It is unclear what volatization and extraction conditions would be considered optimal volatization and extraction conditions. That is, it is unclear whether there is a temperature range that would result in volatization and extraction conditions but would not result in optimal volatization and extraction conditions. For example, would there need to be a particular percentage of a sample material that is volatized and extracted such that one would consider that optimal volatization and extraction conditions have been achieved?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 – 24, 26 – 28, and 30 – 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison (US 2,714,644) in view of Mack (US 4,647,755).
Regarding claim 21, Harrison discloses a cap comprising:
a hollow housing having a cover closing one end forming an interior accessible through an opening (see annotated Fig. 1; “housing 10 having a central chamber 12 accessible from the bottom of the housing and having a top wall 14” [Col. 1, lines 68-70]), and configured for positioning a portion of a thermal volatizing device having a hollow body within the interior (Fig. 1 has been annotated to include arrows labeled ‘A’; a portion of a thermal volatizing device having a hollow body is capable of being positioned within the interior of the hollow housing at the locations of the arrows labeled ‘A’; it is noted that the thermal volatizing device is not positively-recited structure) , the interior of the cap having an inner diameter larger than an outer diameter of the hollow body (the interior of the cap of Fig. 1 necessarily has an inner diameter, which is capable of being larger than an outer diameter of the hollow body of the thermal volatizing device);
a thermo-indicator (Fig. 1, “snap-acting bimetal disc 26” [Col. 2, line 8]) secured within the hollow housing within the interior of the cap and configured to provide an audible or tactile indication upon heating of the cap to or within a preselected temperature range (Col. 3, lines 13-47 describe that when the temperature of snap-acting bimetal disc 26 is heated to or within a preselected temperature range, element 40 is moved upwards; this provides a tactile indication of heating of the cap to or within a preselected temperature range), wherein the thermo-indicator is constructed of a thermally conductive material deforming when heated to a predetermined temperature (snap-acting bimetal disc 26 is described as deforming when heated to a predetermined temperature in Col. 2, line 72 – Col. 3, line 5; Fig. 1 shows snap-acting bimetal disc 26 in a first position, and Fig. 3 shows snap-acting bimetal disc 26 in a second position wherein bimetal disc 26 has been deformed by heating).
Harrison does not expressly discloses wherein the housing is a cylinder. 
Mack solves the same problem as the Applicant, which is how to provide a perceptible indication (such as an audible indication) of temperature reaching a particular value (Applicant’s published application at [0044]; Mack at Col. 4, lines 9-26]. Mack discloses a thermo-indicator secured within a housing, wherein the housing is cylindrical (“bimetallic temperature actuated snap disc 24” [Col. 3, lines 2-3] is secured within cylindrical housing 2 (see Figs. 6 and 9)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the housing is a cylinder. The thermo-indicator will function as intended regardless of whether the housing is cylindrically shaped (as disclosed in Mack), or whether the housing has another shape (which may be, but is not expressly shown as being, cylindrically shaped in Harrison). Furthermore, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.
In addition to structural limitations, claim 21 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “for use with a thermal volatizing device.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.

    PNG
    media_image1.png
    695
    773
    media_image1.png
    Greyscale

Figs. 1 – 3 of Harrison

Regarding claim 22, Harrison discloses wherein the thermo-indicator is positioned at a location where the thermo-indicator mechanically provides the indication upon heating within the preselected temperature range (see Fig. 1 showing the location of thermo-indicator / snap-acting bimetal disc 26; bimetal disc 26 mechanically provides, via elements 36, 42, 38, and 40, the indication upon heating within the preselected temperature range, as described in Col. 3, lines 13-47).

Regarding claim 23, Harrison discloses wherein the thermo-indicator extends across the interior of the cap (see Fig. 1).

Regarding claim 24, Harrison does not expressly disclose wherein the preselected temperature range is a temperature range for optimal volatization and extraction conditions for one or more target compounds from a sample material.
However, Harrison states, “snap-acting bimetal disc 26 may be provided with any desirable operating temperature characteristics” [Col. 2, line 72 – Col. 3, line 2].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the preselected temperature range is a temperature range for optimal volatization and extraction conditions for one or more target compounds from a sample material. The courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A. One of ordinary skill in the art would be able to choose a bimetal disc having the operating temperature characteristics required for the intended use.

Regarding claim 26, Harrison discloses wherein the thermo-indicator is formed of a bimetal material (“snap-acting bimetal disc 26” [Col. 2, line 8]).

Regarding claim 27, Harrison discloses wherein the thermo-indicator is a snap disk (“snap-acting bimetal disc 26” [Col. 2, line 8]).

Regarding claim 28, Harrison discloses 1, wherein the thermo-indicator is selected from the group consisting of a disk, a thermistor, a magnetic assembly, a thermocouple, a bimetal material, a spring, and a thermal pile (“snap-acting bimetal disc 26” [Col. 2, line 8]).
Regarding claim 30, Harrison discloses wherein the cap is configured such that the thermo-indicator responds to external heat application (Col. 3, lines 13-47 describe that when the temperature of snap-acting bimetal disc 26 heated to or within a preselected temperature range, element 40 is moved upwards).

Regarding claim 31, Harrison discloses one or more spacers (Fig. 1, plate 30 with flange 29 [Col. 2, lines 8-19]) or an embossed texture on an interior surface configured to hold the cap on the thermal volatizing device (plate 30 with flange 29 is capable of holding the cap on a thermal volatizing device: Harrison states that the edge of snap-acting bimetal disc 26 is nested or received in annular recess 28 of chamber 12 and held therein by flange 29 of plate 30; flange 29 of plate 30 similarly is capable of receiving a thermal volatizing device and holding the cap on the thermal volatizing device).

Regarding claim 32, claim 32 recites, “wherein the hollow body of the thermal volatizing device has a suction tip opposite the cap.” As stated in the rejection of claim 21, the thermal volatizing device is not positively-recited structure. The cap of Harrison / Mack is capable of positioning a portion of a thermal volatizing device having a hollow body, wherein the hollow body of the thermal volatizing device has a suction tip opposite the cap, within the interior of the hollow housing of the cap, as described within the rejection of claim 21.

Regarding claim 33, Harrison discloses wherein the thermo-indicator is disposed completely within the hollow cylinder (see Fig. 1).

Response to Arguments
Applicant presented arguments in the response after final action, filed 5/20/2022. Examiner responded to those arguments in the advisory action dated 5/26/2022. Applicant has not filed additional arguments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761